 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
 9    FRANKIE MANUEL MIRANDA,                                Case No. CV18-1241-RSL
                                                             (CR16-0186-RSL)
10                         Defendant-Petitioner,
11                    v.                                     ORDER GRANTING
                                                             MOTION TO SEAL
12    UNITED STATES OF AMERICA,
13                         Plaintiff-Respondent.
14
           This matter comes before the Court on the United States’ “Motion to Seal Exhibit D to
15
     Government’s Answer Opposing Motion Filed Under 28 U.S.C. § 2255.” Dkt. #6.
16
17         As the document contains graphic images, it is hereby ORDERED that Exhibit D to the

18 Government’s Answer, Dkt. #7, shall remain sealed.
19
20
21         DATED this 1st day of November, 2018.

22
23
24
                                                   A
                                                   Robert S. Lasnik
                                                   United States District Judge
25
26
27
28

     ORDER GRANTING MOTION TO FILE UNDER SEAL - 1
